Electronically Filed
                                                           Supreme Court
                                                           SCWC-XX-XXXXXXX
                                                           29-AUG-2019
                                                           09:43 AM



                             SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                            STATE OF HAWAI#I,
                     Respondent/Plaintiff-Appellee,

                                   vs.

                              FRED E. HOFER,
                     Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CIV. NO. 3DTC-17-013008)

        ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

            Petitioner/Defendant-Appellant Fred E. Hofer’s

application for writ of certiorari is hereby dismissed as

untimely.    See Hawai#i Revised Statutes § 602-59(c) (Supp. 2017);

Hawai#i Rules of Appellate Procedure Rule 40.1(a) (2017).

            DATED:   Honolulu, Hawai#i, August 29, 2019.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Richard W. Pollack

                                    /s/ Michael D. Wilson